DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 12/19/2021.
Claims 1-5 have been amended; and claims 6-10 have been added. Therefore, claims 1-10 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1-10 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites, “a first storage that stores information of a specific work target element . . . a second storage that stores the training content that includes the three-dimensional shape information of the work target device and evaluation criterion information on a work operation of the work procedure”
	However, the original disposure does not appear to implement such two different storages, (i) a first storage that stores information of a specific work target element related to the work target device, and (ii) a second storage that stores training content that includes the three-dimensional shape information of the work target device and evaluation criterion information on a work operation of the work procedure.   
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
5.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims  3-5 and 9 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 is dependent on claim 1; and claim 3 recites, “an action suppression control process that notifies the worker of the action . . . ”; however, it is unclear whether the term “the worker” is referring to the “trainee” implied per claim 1. 
	Although claim 1 recites “a model worker” as an optional entity, this recitation does not positively correspond to “the worker” recited per claim 3. 
It is worth to note that claim 5 is also subjected to the deficiencies indicated above due to its dependency on claim 3. 
Regarding claim 4, it is unclear to which claim that claim 4 is currently referring to since no indication is provided regarding its dependency status. Nevertheless, for examination purpose, claim 4 is considered to be dependent on claim 3. 
Claim 4 further recites, “an update unit process”; however, it is unclear whether the above is intended to mean --an update process--.
Claim 5 also recites the limitation, “index information including a definition of the risk subject and a worker skill of the worker”; however, it is unclear what is implied with respect to the above limitation. For instance, there is insufficient antecedent basis for the term “the risk subject” since neither claim 3 nor claim 1 refers to such “risk subject”.  
Claim 9 recites, “the three-dimensional computer graphics (CG) comprise augmented reality (AR)”; however, there is insufficient antecedent basis for the term “the three-dimensional computer graphics (CG)” in the claim. Note that claim 9 is currently dependent on claim 1, as opposed to being dependent on claim 8.  

Claim Rejections - 35 USC §§ 102/103

6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

□	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-5 and 7-10 are rejected under 35 U.S.C.102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C.103 as obvious over, Alexandre 2018/0286278.
 

	Regarding claim 1, Alexandre teaches the following claimed limitations: a content presentation system that presents a training content to a trainee based on a three-dimensional shape information of a work target device and a work procedure, and causes a simulated work of an on-site work executed in accordance with the work procedure in a simulated working space ([0002]; 0053]; [0056]: e.g. a system for training an operator regarding a particular work, wherein the system generates one or more simulations related to the work; such as, cutting a workpiece using a cutting machine; and wherein the system involves a server that presents such training content/exercises to the operator), the content presentation system comprising: a first storage that stores information of a specific work target element related to the work target device, the specific work target element corresponding to a simulated accident that poses a simulated danger to the trainee in the simulated working space ([0058]; [0063]; claim 1, lines 32-37: e.g. the simulation being generated designates safety areas as applied to the work to be performed, which includes cutting the workpiece, etc., and wherein at least one of the safety areas poses a simulated accident to the operator. Accordingly, the system already comprises at least one storage that stores information regarding the specific work target element corresponding to a simulated accident that poses a simulated danger to the trainee in the simulated working space); a second storage that stores the training content that includes the three-dimensional shape information of the work target device and evaluation criterion information on a work operation of the work procedure ([0081] to [0084]; [0095]; [0096]: e.g. the system also stores 2D and/or 3D image attributes related to the workpiece; and wherein the system generates, based on actions of the operator is performing with respect to the workpiece, a simulated scenario that shows the workpiece being cut, etc. Accordingly, this indicates that the system implements at least one storage that stores the training content that includes the three-dimensional shape information of the work target device and evaluation criterion information on a work operation of the work procedure); a display that outputs the training content to the trainee; a measurement sensor that acquires as measurement information a three-dimensional work operation, the three-dimensional work operation being at least one of a model worker and the trainee ([0088] to [0090]: e.g. the operator wears a 3D display glasses, including left hand and right hand trackers; so that training content is presented via the display while the trackers track position/movements as the operator is performing work on the workpiece); and a processor that executes: an evaluation criterion creation process of creating evaluation criterion information on the three-dimensional work operation based on the measurement information of the three-dimensional work operation; and a content creation process of creating the training content based on the measurement information of the three-dimensional work operation and the evaluation criterion information, wherein in the evaluation criterion creation process, the processor adjusts the evaluation criterion information of the three-dimensional work operation at a specific stage of the work procedure, to increase a probability of occurrence of the simulated accident in the simulated working space when the three-dimensional work operation is targeted at the specific work target element stored in the first storage; and in the content creation process, the processor updates the training content based on the adjusted evaluation criterion information, so as to increase the probability of occurrence of the simulated accident in the simulated working space with respect to the three-dimensional work operation in the specific stage during the simulated work in the simulated working space ([0064] lines 1-9; [0092] to [0096]; [0116]; [0121] to [0124] and claim 1, lines 32-37: e.g. the system evaluates, based on data received from one or more of the sensors, the movement or positional changes that the workpiece is undergoing as it is being manipulated by the operator, including generating an alarm when determining that the hand(s) of the operator is encroaching into at least one of the safety areas; and thereby the system indicates an increase in the probability of a simulated accident. Furthermore, the operator already views, via his/her display, the simulation of his/her actions; such as a virtual workpiece being moved and/or cut, etc. Accordingly, the system already executes each of the evaluation criterion creation process and the content creation process, identified above).
	Alexandre does not explicitly describe the intended purpose recited in the last line of the claim, “to impress the trainee with the occurrence of the simulated accident in the simulated working space”.
	However, such intended purpose does not necessarily patentably distinguish the claimed system from the prior art since the feelings or excitement of the trainee does not necessarily represent a structural and/or a functional feature(s) of the claimed system.   
	Nevertheless, Alexandre teaches that the system triggers at least a visual alarm when the operator encroaches into at least one of the safety areas ([0064] lines 1-9; claim 1, lines 32-37); and therefore, such is considered to impress the operator (the user) with the occurrence of the simulated accident in the simulated working space.
Alexandre teaches the claimed limitations as discussed above per claim 1. Alexandre further teaches, 
Regarding claim 2, wherein in the content creation process, the processor impresses the trainee with the occurrence of the simulated accident by at least one of sound, text message, light, and vibration ([0064] lines 1-9: e.g. the triggering of a visual alarm indicates that the system impresses the user with the occurrence of the simulated accident by at least light).
Regarding claim 3, an action determination process that extracts a work item having a specified  probability of the simulated accident and defines a risk occurrence factor for the work item; and an action supersession control process that notifies the worker of the action caused by the risk occurrence factor in the work of the work item in the on-site work ([0063]; [0064] lines 1-9; [0122] to [0124]: e.g. the system already designates, as applied to the workpiece that the operator is going to cut, at least one safety area that should not be encroached; and this indicates that the system already implements an action determination process, as recited above. In addition, based on the actions of the operator, such as the hand(s) of the operator encroaching the at least one safety area, the system tigers a visual alarm; and this indicates that the system already implements an action supersession control process, as recited above).
Regarding claim 4, a creation process that creates a work report describing a work environment of the onsite work; and an update unit process that determines whether or not there is a description that the work environment has changed from a current state between the created work report and an existing work report already created, and updates the definition of the risk occurrence factor for the work item, in accordance with the changed environment, in the case that there is the description ([0058]; [0059]; [0099]; [0103]; [0106]: e.g. the system already allows the operator to perform different types of exercises; such as edge trimming; cross-cutting, etc., and wherein the system defines, for the exercise that the operator has selected, specific parameters and operational characteristics that are pertinent to that exercise, including safety areas relevant to that selected exercise. The above teaching indicates the process of creating a work report describing a work environment of the onsite work. In addition, as the operator proceeds from a first exercise—such as edge trimming—to a second exercise, such as cross-cutting, the system updates the parameters and operational characteristics for that exercise, such as replacing the parameters that relate to the edge trimming exercise with the parameters that relate to the cross-cutting exercise, including parameters that define safety areas relevant to the cross-cutting exercise etc. Accordingly, this indicates the updating process recited above).
It is also worth to note that the updating process currently claimed, “an update unit process that determines whether or not there is a description . . . in the case that there is the description”, does not appear to be a mandatory requirement; rather, it appears to be an optional one since the updating is expected to be performed only in the case that there is a description that the work environment has changed from a current state between the created work report and an existing work report already created.
Accordingly, the prior art is not necessarily required to teach an optional limitation. 
Regarding claim 5, Alexandre teaches the claimed limitations as discussed above per claim 3. 
Alexandre further teaches, a setting process that sets a warning item to be executed in a step-wise manner during the on-site work including the work item, based on index information including a definition of the risk subject and a worker skill of the worker; and a warning process that gives a warning in a step-wise manner based on the warning item during the on-site work ([0063]; [0064] lines 1-9; claim 1 lines 32-37; [0116]; [0123]: e.g. as already discussed per claim 1 or claim 3, the system designates safety areas related to the work, such as cutting a workpiece; wherein each safety area has a corresponding tolerance information; and depending on the skill of the operator, such as a beginner, the safety areas are visible. Furthermore, the system generates an alarm when the operator encroaches into at least one of the safety areas; such as the alarm area, the protection area, etc.. Accordingly, the system already sets a warning item to be executed in a step-wise manner during the on-site work including the work item based on index information including a definition of the risk subject and a worker skill of the worker; and a warning process that gives a warning in a step-wise manner based on the warning item during the on-site work).
Alexandre teaches the claimed limitations as discussed above per claim 1. Alexandra further teaches: 
Regarding claim 7, wherein the display is one of a smartphone, a tablet, and a head-mounted display (see FIG 6a: e.g. the display is at least a head-mounted display);
Regarding claim 8, the display outputs the training content as three-dimensional computer graphics (CG) ([0002]; [0013]; [0058]: e.g. the content being presented already involves 3D computer graphics displayed via the 3D glasses);
Regarding claim 9, the three-dimensional computer graphics (CG) comprise augmented reality (AR) ([0002]; [0013]; [0058]: e.g. the system generates a scenario where a tangible workpiece is being virtually cut; and therefore, the three-dimensional computer graphics (CG) comprise augmented reality (AR)); 
Regarding claim 10, the measurement sensor comprises at least one of a body motion information detection sensor, a time of flight (TOF) sensor, a degrees of freedom (DOF) sensor, and a microphone ([0088]; [0089]: e.g. the sensor comprises at least a body motion detection sensor).



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 6 is rejected under 35 U.S.C.103 as being unpatentable over Alexandre 2018/0286278 in view of Ebersole 2003/0017438.
	Regarding claim 6, Alexandre teaches the claimed limitations as discussed above per claim 1. 
The limitation, “the simulated accident that poses a danger to the trainee comprises one of a bum and an electric shock” (emphasis added), is not directed to a specific structural and/or functional feature of the claimed system; rather, it is describing the content of the information, such as the content of the video.  
However, such limitation directed to the content of the information being presented during simulation (e.g. the content of an audiovisual information) is nonfunctional descriptive matter.   
Moreover, it is a common sense fact that a simulation typically displays content that is pertinent to the activity being simulated (e.g. displaying a scene or information related to a car accident if the simulation is demonstrating the consequence of improper driving, etc.).
Nevertheless, Ebersole discloses a training system that simulates one or more accident scenarios, including fires, that an individual(s) may face in a work environment ([0004]; [0023] to [0025]; [0036]: e.g. it is understood that such fire incident in the real world may cause burns to the individual if the individual fails to take appropriate measures)
 In addition, Alexandre describes an exemplary simulation related to cutting a workpiece using a cutting machine, when the system simulates events related to such activity, including vibrations ([0053]; [0059]; [0067]; [0069]); and wherein the system generates, based on the evaluation of the operator’s actions, a simulated accident in terms of an alarm that will be generated when the operator encroaches at least one of the designated safety areas ([0063]; [0064] lines 1-9; claim 1, lines 32-37).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Alexandre in view of Ebersole; for example, by incorporating one or more additional scenarios that relate to the activity being simulated (e.g. a simulation that will be displayed to simulate a burn when the operator improperly performs the cutting of the workpiece; a vibration that will be triggered to simulate an electric shock when the operator improperly handles the power cable of the cutting machine, etc.), in order to provide the operator with one or more further simulation scenarios that demonstrate various possible events that may occur in the real-world, so that the operator would have a better chance to be well prepared before facing the actual work environment.
Response to Arguments.
8.	Applicant’s arguments have been fully considered (the arguments filed on 03/29/2021). However, new ground of rejection is presented in this current office-action due to the current amendment. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection.  
Conclusion

Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715